
	
		II
		111th CONGRESS
		1st Session
		S. 378
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Bayh (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To correct the interpretation of the term proceeds under
		  RICO.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Money Laundering Control
			 Enhancement Act of 2009.
		2.FindingsCongress finds the following:
			(1)According to the
			 2007 National Money Laundering Strategy, Money laundering, in its own
			 right, is a serious threat to our national and economic security. Integrating
			 illicit proceeds into the financial system enables organized crime, fuels
			 corruption, and erodes confidence in the rule of law..
			(2)The United
			 Nations Convention Against Transnational Organized Crime, the Model Money
			 Laundering Act, and the 14 States that have money laundering statutes that
			 define the term proceeds do so in a way that encompasses gross receipts.
			(3)In United States
			 v. Santos (2008) (128 S. Ct. 2020), the Supreme Court misinterpreted
			 Congressional intent with respect to the definition of proceeds in money
			 laundering crimes.
			3.ProceedsSection 1956(c)(1) of title 18, United
			 States Code, is amended by striking represented proceeds and
			 inserting represented proceeds, including gross
			 receipts,.
		4.Sentencing
			 Commission StudyThe United
			 States Sentencing Commission shall—
			(1)study any merger
			 problem that may result from the amendment made by this Act and, if necessary,
			 amend its guidelines to avoid unwarranted sentencing disparities among those
			 found guilty of similar criminal conduct; and
			(2)report the
			 findings of the study to Congress not later than 6 months after the date of
			 enactment of this Act.
			
